Case 0:20-cv-60517-RS Document 30 Entered on FLSD Docket 06/14/2021 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-CV-60517-RS

   JAMES B. RILEY, as personal
   Representative of the ESTATE OF
   BARRETT RILEY, deceased,

                  Plaintiff,

   v.

   TESLA, INC., d/b/a
   TESLA MOTORS, INC.

                  Defendant.
                                          /

     TESLA, INC, d/b/a TESLA MOTORS, INC’S UNOPPOSED MOTION TO FILE
    UNDER SEAL AN EXHIBIT TO DEFENDANT’S MOTION TO EXCLUDE THE
  TESTIMONY OF PLAINTIFF'S EXPERT RALPH WHITE UNDER FEDERAL RULES
      OF EVIDENCE 702 AND 403 AND MOTION FOR SUMMARY JUDGMENT

        Defendant Tesla, Inc. d/b/a Tesla Motors, Inc. (“Tesla”) respectfully requests entry of an

 Order, pursuant to Southern District of Florida Local Rules 5.4(b), authorizing the filing under seal

 of an exhibit to be filed in support of Tesla’s Motion To Exclude The Testimony Of Plaintiff's

 Expert Ralph White Under Federal Rules Of Evidence 702 And 403 and Motion for Summary

 Judgment.

        Tesla’s Motion To Exclude The Testimony Of Plaintiff's Expert Ralph White Under

 Federal Rules Of Evidence 702 And 403 and Motion for Summary Judgment rely on and discuss

 documents produced by Tesla in discovery at Bates Nos. TESLA 7031-7041 and 7205 and which

 were designated in discovery by Tesla as “Confidential.”

        The Protective Order in this case requires that the materials designated as Confidential be

 filed with the Court pursuant to the Local Rules of the Southern District of Florida. (ECF 14).

 Therefore, Tesla respectfully requests an Order authorizing the filing of Bates Nos. TESLA 7031-
Case 0:20-cv-60517-RS Document 30 Entered on FLSD Docket 06/14/2021 Page 2 of 3




 7041 and 7205 under seal.

        Pursuant to Southern District of Florida Local Rule 5.4(b)(1), Tesla requests Bates Nos.

 TESLA 7031-7041 and 7205 be sealed until entry of an Order overruling the designation of those

 documents as Confidential. See S.D. Fla. L. R. 5.4(b)(1).

        Pursuant to Local Rule 7.1, prior to filing this motion, undersigned counsel certify that they

 conferred with Plaintiff’s Counsel in a good faith effort to resolve by agreement the issues to be

 raised in motion, and have been authorized to represent that Plaintiff does not oppose the relief

 sought herein.

        WHEREFORE, Tesla respectfully requests entry of an Order authorizing Tesla to file

 under seal documents produced by Tesla in discovery at Bates Nos. 7031-7041 and 7205. A

 proposed Order is attached.

                                                      Respectfully submitted,

                                                      /s/ Robert J. Rudock
                                                      VINCENT GALVIN
                                                      Pro Hac Vice
                                                      ROBERT J. RUDOCK
                                                      Florida Bar No. 365157
                                                      WENDY LUMISH
                                                      Florida Bar No. 334332
                                                      WHITNEY V. CRUZ
                                                      Florida Bar No. 800821
                                                      Bowman and Brooke
                                                      Two Alhambra Plaza, Suite 800
                                                      Coral Gables, Florida 33134
                                                      Tel: 305-995-5600/Fax: 305-995-6090
                                                      Attorneys for Defendant,
                                                      Tesla, Inc. a/k/a Tesla Florida, Inc.




                                                  2
Case 0:20-cv-60517-RS Document 30 Entered on FLSD Docket 06/14/2021 Page 3 of 3




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on June 14, 2021, the foregoing was filed using the

 Court’s CM/ECF system which will send electronic notice of the same to all interested parties.

                                                    Respectfully submitted,

                                                    /s/ Robert J. Rudock
                                                    VINCENT GALVIN
                                                    Pro Hac Vice
                                                    ROBERT J. RUDOCK
                                                    Florida Bar No. 365157
                                                    WHITNEY V. CRUZ
                                                    Florida Bar No. 800821
                                                    WENDY LUMISH
                                                    Florida Bar No. 334332
                                                    Bowman and Brooke LLP
                                                    Two Alhambra Plaza, Suite 800
                                                    Coral Gables, Florida 33134
                                                    Tel: 305-995-5600/Fax: 305-995-6090
                                                    Attorneys for Defendant,
                                                    Tesla, Inc. a/k/a Tesla Florida, Inc.




                                                3
